DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Specification
The disclosure is objected to because of the following informalities: The limitation “packet type” is not defined in the spec or given enough meaning for one of ordinary skill in the art to understand what exactly a “packet type” is or how it is used in a low power driving system.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The above claims recite the limitation “packet type.”  However, based on the description in the specification, the examiner is unclear as to what exactly is a packet type.  In order to further prosecution, the limitation will be viewed as any data used to drive a source driver for changing the polarity of source lines.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7, 9, 10 of U.S. Patent No. 10,692,418 in view of Song, US Publication 2008/0170024, who teaches a timing controller configured to receive packet data for correcting a polarity of line data based on a packet type of a source driver, correct polarities of previous line data and current line data based on the packet data, based on the use of a known technique, see further details and motivation in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US Publication 2008/0170024) in view of Jang (US Publication 2014/0085276) and in further view of Shiomi (US Publication 2009/0115772).
Regarding independent claim 1, Song teaches a low power driving system for a display device, comprising:
a timing controller (TC, 101, Fig. 11, which controls driving of the source/data driver [0087]) configured to receive packet data (digital video data sent to timing controller, [0095]) for correcting a polarity of line data based on a packet type of a source driver, correct polarities of previous line data and current line data based on the packet data, (In [0147, 0167, 0179], Song teaches of looking at the frame data to determine if the polarity needs to be changed (corrected) based on current and previous frames which is based on a packet data (image data) which determines how a source driver should operate (packet type) as determined by the timing controller);
Although Song teaches of having a timing controller which receives image data for controlling a source/data driver and the polarity output thereof, Song does not explicitly teach:
divide a display pattern into a static pattern and a dynamic pattern based on a difference between the previous line data and the current line data, and transmit a packet to which one of first option information corresponding to the static pattern and second option information corresponding to the dynamic pattern is applied; and a source driver configured to receive the packet and perform a low power mode corresponding to the static pattern based on the first option information or .......corresponding to the dynamic pattern based on the second option information
However, in same field of endeavor, Jang discloses of dividing a display image pattern into a motion picture display (high frequency, dynamic) pattern and a still image (static) and determining the dynamic versus static image based on comparing pixel rows of a current line data versus the previous line data ([0010, 0036]).  Additionally, in [0077] and illustrated in Fig. 3, the signal controller provides the above comparison output to the source/data driver in order for the driver to operate portions of the display in a first option (static pattern) in a reduce power mode ([0083]) or a dynamic pattern based on the second option.
Song teaches a base process/product of a display having a timing controller which receive packet data for correcting a polarity of line data based on packet type of a source driver and based previous and current line data, which the claimed invention can be seen as an improvement in that the display has increased display quality and reduced flickers/DC sticking ([0003]). Jang teaches a known technique of dividing a display pattern into a static pattern and a dynamic pattern based on a difference between the previous line data and the current line data, and transmit a packet to which one of first option information corresponding to the static pattern and second option information corresponding to the dynamic pattern is applied; and a source driver configured to receive the packet and perform a low power mode corresponding to the static pattern based on the first option information or .......corresponding to the dynamic pattern, based on the second option information that is comparable to the base process/product (display device).
Jang’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Song and the results would have been predictable and resulted in the display of Song operating in a manner which divides a display pattern into a static pattern and a dynamic pattern based on a difference between the previous line data and the current line data, and transmit a packet to which one of first option information corresponding to the static pattern and second option information corresponding to the dynamic pattern is applied; and a source driver configured to receive the packet and perform a low power mode corresponding to the static pattern based on the first option information or .......corresponding to the dynamic pattern based on the second option information, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
The combination of Song and Jang do not explicitly disclose:
adaptive charge sharing
However, in the same field of endeavor, Shiomi discloses the use of an adaptive charge sharing of the source driver in order to reduce power consumption ([0259]).
Song/Jang teaches a base process/product of a display device having a source driver which operates with first and second option information which the claimed invention can be seen as an improvement in that the display device operates with reduce power consumption.  Shiomi teaches a known technique of a source driver which operates using an adaptive charge sharing that is comparable to the base process/product.
Shiomi’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of *Ref1* and the results would have been predictable and resulted in Song/Jang which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693